PER CURIAM.
The decision under review, Bravo v. Gulf & Western Food Products, 593 So.2d 1180 (Fla. 1st DCA 1992), which relied on Keller Kitchen Cabinets v. Holder, 586 So.2d 1132 (Fla. 1st DCA 1991), quashed, 610 So.2d 1264 (Fla.1992), is quashed and the cause is remanded for reconsideration in light of this Court’s decision in Holder.1
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.

. We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.